739 N.W.2d 84 (2007)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Lisa Ann DOLPH-HOSTETTER, Defendant-Appellant.
Docket No. 133911. COA No. 262858.
Supreme Court of Michigan.
October 3, 2007.
On order of the Court, the application for leave to appeal the April 3, 2007 judgment *85 of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.
MICHAEL F. CAVANAGH and MARILYN J. KELLY, JJ., would grant leave to appeal.